Citation Nr: 0907836	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-39 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 6, 1979, RO rating decision that assigned a 
noncompensable rating for the service-connected diplopia.  

2.  Entitlement to an effective date earlier than November 
27, 2002, for the assignment of a 20 percent rating for the 
service-connected diplopia.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to 
September 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO.  

In September 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  



FINDINGS OF FACT

1.  In June 1999, the United States Court of Veterans Appeals 
(now known as the United States Court of Appeals for Veterans 
Claims (Court)) affirmed a February 1997 decision of the 
Board that denied the veteran's claim of CUE in a final RO 
decision of December 6' 1979 assigning a noncompensable 
rating for the service-connected diplopia; the veteran did 
not enter a timely appeal from that decision of the Court.  

2.  Following the Board decision in February 1997, the 
veteran next claimed increased compensation for the service-
connected diplopia, on November 27, 2002.  

3.  The service-connected diplopia is not shown to have 
undergone an increase in disability in the year prior to the 
veteran's claim for increase.  



CONCLUSIONS OF LAW

1.  The February 1997 decision of the Board, denying the 
claim of CUE in a December 6, 1979 RO decision assigning a 
compensable evaluation for the service-connected diplopia, is 
res judicata.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.105 (2008).  

2.  The date of the claim for increase, November 27, 2002, is 
the earliest assignable for the grant of a 20 percent rating 
for the service-connected diplopia by operation of law.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.400 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  The veteran must also be notified as to what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a March 2004 letter, 
and a December 2006 Statement of the Case, amongst other 
documents, fulfills the provisions of 38 U.S.C.A. § 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and that VA failed to do so.  Since 
the rating decision in question, the content of the notices 
provided to the appellant complied with the requirements of 
that statute.  

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  No additional 
pertinent evidence has been identified which is not already 
part of the claims folder.  

Hence, VA has fulfilled its duties under VCAA.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the veteran that error is harmless since there is no evidence 
the any defect reasonably affects the fairness of the 
adjudication.  Id.  

As noted, VCAA describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  It contemplates 
VA's notice and duty to assist obligations in the context of 
claims for benefits.  

An allegation of CUE does not actually represent a "claim," 
but rather is a collateral attack on a final decision which 
is determined on the basis of the evidence of record at the 
time the decision in question was rendered.  

Hence, VCAA is not applicable to this part of the appeal.  
See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc) (an attempt to obtain benefits based on an allegation 
of clear and unmistakable error "is fundamentally different 
from any other kind of action in the VA adjudicative 
process."); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  Therefore, further discussion of VCAA is not 
warranted.  

The Board has reviewed all the evidence in the veteran's 
claim files.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis hereinbelow will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claim files shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  





Factual Background

The veteran asserts that the December 1979 rating decision 
was clearly and unmistakably erroneous in having deducted the 
30 percent disability attributable to his pre-existing eye 
disabilities from the 30 percent that should have been 
assigned for the diplopia.  

On review of the veteran's service medical records and the VA 
examination report, the RO in the December 1979 rating 
decision, continued the denial of service connection for 
amblyopia of the right eye and granted service connection for 
diplopia.  The RO assigned a noncompensable rating for the 
diplopia.  

The RO noted that loss of central visual acuity for the right 
eye at the time of entry into service measured at 20/400 
would have been ratable at 30 percent and that it was shown 
that the veteran developed diplopia after the surgery in July 
1977.  Noting that the November 1979 VA examination report 
did not include a muscle function chart, the RO stated that 
if diplopia were shown to be present in 20 rectangles of a 
muscle function chart, it would be ratable at 30 percent.  

The RO noted VA regulation 1322 (38 C.F.R. § 3.322 (1979)) 
was applicable.  That regulation addressed ratings of 
disabilities aggravated by service and provided that in cases 
of aggravation of pre-service disability, the rating would 
reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service.  

The regulation stated that it was necessary to deduct from 
the present evaluation the degree, if ascertainable, of the 
disability existing at the time of entrance into active 
service, in terms of the rating schedule except that if the 
disability was total (100 percent) no deduction would be 
made.  

Having noted that the highest possible rating for diplopia 
was 30 percent where there was disability in only one eye, 
the RO deducted from that 30 percent, the 30 percent 
disability attributable to the veteran's pre-existing visual 
acuity impairment.  See 38 C.F.R. § 4.84a, Diagnostic Code 
(Code) 6077 (1979).  

The RO adopted the approach that the veteran entered active 
service with a right eye disability which included right 
amblyopia secondary to right esotropia.  At service entrance, 
the veteran's pre-existing right visual disability was 30 
percent disabling, based on visual acuity impairment due to 
the right amblyopia.  See 38 C.F.R. § 4.84a, Code 6077 
(1979).  

The RO considered the pre-existing right eye disability to 
have been aggravated by the diplopia that resulted from the 
July 1977 surgery intended to provide cosmetic improvement in 
the right esotropia.  The regulations in effect provided for 
rating diplopia under 38 C.F.R. § 4.84a, Code 6090.  Note 2 
associated with Code 6090 stated that the ratings under that 
code were to be applied only to the poorer eye if both had 
ratable impairment of visual acuity or visual field; if only 
one eye had a ratable impairment, the ratings under Code 6090 
were to be applied to the impaired eye, but not in 
combination with any other eye rating.  

In accordance with the note, the highest possible rating for 
diplopia in one eye where there was no visual impairment in 
the other eye was 30 percent, because the most severe 
diplopia was ratable as visual acuity impairment of 5/200.  
See 38 C.F.R. § 4.84a, Codes 6074 and 6090 (1979).  

The provisions of 38 C.F.R. § 4.80, also in effect at the 
time of the rating decision, mandated that combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there was an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  Under the rating schedule, blindness in one 
eye, having only light perception, with 20/40 visual acuity 
in the other eye was ratable at 30 percent.  38 C.F.R. 
§ 4.84a, Code 6070 (1979).  

Thus, in this case, where there was neither enucleation nor 
evidence of serious cosmetic defect, and the visual acuity of 
the left eye was 20/20, the rating for total loss of vision 
for the right eye would have been 30 percent.  Thus the 
highest possible rating for the right eye disability, 
including disability attributable to the diplopia, was 30 
percent.  

The veteran's argument that it was clearly and unmistakably 
erroneous to treat his diplopia as aggravation of a pre-
existing eye disability rather than a separate acquired 
disability incurred in service which would warrant a separate 
compensable rating was found by the Board in February 1997 to 
be without merit.  

The Board noted at that time that clear and unmistakable 
error was a very specific and rare kind of error of fact or 
law that compels the conclusion, as to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  

The Board observed that the Court, citing to 38 C.F.R. 
§ 4.22, had held that, when a disability had been made worse 
in one respect and improved in another respect by in-service 
medical or surgical treatment, the rating schedule should be 
used to determine if the overall degree of disability has 
increased during service.  Verdon v. Brown, 8 Vet. App. 529, 
538 (1996) (emphasis added).  

The Board pointed out, as part of its February 1997 decision, 
that in 1979, as now, 38 C.F.R. § 4.22 and 38 C.F.R. 
§ 3.322(a) were identical (38 C.F.R. § 3.322(b) addresses 
aggravation of a service-connected disability) and, as noted, 
state that it is necessary to deduct from the present 
evaluation of the disability (in this case eye disability) 
the degree, if ascertainable, of the disability existing at 
the time of entrance into active service, in terms of the 
rating schedule.  

Thus, the Board, in the February 1997 decision, found that 
the regulations in effect at the time were correctly applied 
and, as the veteran has made no allegation that the correct 
facts were not before the RO, concluded that the December 
1979 rating decision was not clearly and unmistakably 
erroneous.  

The veteran appealed the February 1997 decision of the Board 
to the Court.  In June 1999, a Memorandum Decision issued by 
the Court affirmed the February 1997 decision of the Board.  

The February 1997 decision also denied an increased 
extraschedular rating in excess of 10 percent for the 
service-connected diplopia.  The veteran appealed the 
decision to the Court.  The Court, in June 1999, affirmed the 
Board's February 1997 decision.  The veteran did not enter a 
timely appeal from this decision.  

A claim for an increased rating by the veteran was received 
by the RO on November 27, 2002.  

An August 2003 rating decision continued the 10 percent 
rating then in effect for the service-connected diplopia.  
The veteran again sought an increased rating in December 
2003.  A September 2004 rating decision again determined that 
a rating in excess of 10 percent for the service-connected 
diplopia was not warranted.  

A March 2005 rating decision increased the rating assigned 
for the service-connected diplopia to 20 percent, effective 
on 27, 2002.  The veteran later sought an effective date 
prior to November 27, 2002, specifically, to September 6, 
1978 (see VA Form 21-4138, received by VA in May 2005).  


Laws and Regulations

CUE consists of "errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  

A disagreement with how the agency of original jurisdiction 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

Moreover, a failure on the part of the RO to fulfill its 
statutory duty to assist the veteran with the development of 
facts pertinent to a claim does not constitute CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  In order to 
be CUE, the error must be of a type that is outcome-
determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).  

The effective date for an increase in disability compensation 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.  

The regulations also stipulate that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  Id.  


Analysis

CUE

In the December 6, 1979, rating decision, the RO granted 
service connection for diplopia, and assigned a 
noncompensable evaluation.  The veteran was notified of this 
decision in January 1980, but did not file a Notice of 
Disagreement within the following year.  The rating decision 
thus is "final" under 38 U.S.C.A. § 7105(c), and the 
veteran has asserted that the decision should be revised on 
the basis of CUE.  

As noted, in February 1997, the Board found that a 
compensable rating for the service-connected diplopia was not 
assignable on the basis of CUE in a December 1979 rating 
decision.  

Following the veteran's appeal in June 1999, the Court 
reviewed and affirmed the February 1997 decision.  
Significantly, the veteran did not further appeal from the 
decision of the Court in a timely manner.  

In September 2008, at his hearing,, the veteran essentially 
argued that the December 1979 rating decision involved clear 
and unmistakable error in that the service-connected diplopia 
had not been correctly rated.  This argument is basically the 
same as that previously advanced in connection with and 
previously addressed in the February 1997 decision of the 
Board.  

The Court affirmed the February 1997 Board decision in June 
1999, and the veteran did not timely appeal from that 
decision.  

Thus, the decision of the Court is final and controlling 
under the doctrine of res judicata in connection with the 
current claim of CUE.  See Flash v. Brown, 8 Vet. App. 332, 
340 (1995) and Routen v. West, 142 F.3d 1434, 1437-38 (Fed. 
Cir. 1998) (applying finality and res judicata to VA 
decisions).  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive, the claim must be denied due to 
the lack of legal merit or entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Earlier Effective Date Claim

In correspondence received by the RO on November 27, 2002, 
the veteran submitted a claim for an increased rating for his 
service-connected diplopia.  He claimed an increase in his 
blurred and double vision.  In March 2005, the RO increased 
the rating for the diplopia disorder to 20 percent, effective 
on November 27, 2002.  

Under 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, the effective 
date of an award of an increased rating is the date of claim, 
here November 27, 2002, or the date entitlement arose, 
whichever is later except that if increased disability is 
shown, and if a claim is filed within a year of that 
increase, the increased rating may be assigned from the date 
the increased disability is shown.  

Here, there is no showing of increased disability associated 
with the service-connected diplopia in the year prior to 
November 27, 2002.  In fact, the record is devoid of any 
medical evidence relating to diplopia during this period.  
The veteran has not identified any medical evidence during 
this one year period to support the assignment of an earlier 
effective date under the applicable regulations.  

Consequently, by law, November 27, 2002, the date of the 
claim for increase is the earliest effective date for 
application given under these circumstances.  



ORDER

The claim of CUE in December 6, 1979, RO rating decision 
assigning a noncompensable rating for the service-connected 
diplopia, must be denied by operation of law.  

The claim for an effective date prior to November 27, 2002, 
for the assignment of a 20 percent rating for the service-
connected diplopia must be denied under the law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


